Citation Nr: 0715423	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  04-02 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for 
residuals of a left knee ganglion cyst, status-post excision.

2.  Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service in the Army National Guard 
from August 1983 to March 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which granted the veteran's claim 
for service connection for sleep apnea, to 50 percent 
disabling effective April 1, 2003 (the day after the date of 
the veteran's discharge from active service), for residuals 
of a left knee ganglion cyst, status-post excision 
(characterized as recurrent, post-excised ganglion cyst of 
the left knee), to zero percent disabling effective April 1, 
2003, for a scar, post-excised cyst of the left knee, to zero 
percent disabling effective April 1, 2003, for arthritis of 
the left thumb, to zero percent disabling effective April 1, 
2003, and also denied the veteran's claims for service 
connection for arthritis of the left knee, residuals of a 
left shoulder injury, internal hemorrhoids, and for residuals 
of a pilonidal cyst, status-post excision.  In June 2003, the 
veteran disagreed with this decision only with respect to the 
initial ratings assigned to his service-connected residuals 
of a left knee ganglion cyst, excision scar and arthritis of 
the left thumb and with respect to the denial of his claim 
for service connection for residuals of a left shoulder 
injury.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In a January 2004 rating decision, the RO granted the 
veteran's claim for service connection for residuals of a 
left shoulder injury, to 10 percent disabling effective 
April 1, 2003.  The veteran and his service representative 
were notified of this decision in March 2004.  This decision 
constituted a complete grant of benefits with respect to the 
issue of service connection for residuals of a left shoulder 
injury; thus, this issue is not in appellate status.  See 
Grantham v. Brown, 114 F.3d 1156 (1997).  That same month, 
the veteran perfected a timely appeal on the issues of 
initial compensable ratings for service-connected residuals 
of a left knee ganglion cyst, excision scar and arthritis of 
the left thumb.  He also requested a Travel Board hearing.

In an October 2004 rating decision, the RO denied the 
veteran's claim of entitlement to a total disability rating 
based on individual unemployability (TDIU).

A Travel Board hearing was held on the veteran's claims 
before the undersigned Acting Veterans Law Judge at the RO in 
March 2005.  In statements made on the record at that 
hearing, the veteran's representative contended that the 
veteran disagreed with the October 2004 rating decision which 
denied his TDIU claim.  

In July 2006, the Board granted the veteran's claim for an 
initial compensable rating for arthritis of the left thumb, 
to 10 percent disabling, denied the veteran's claim for an 
initial compensable rating for his excision scar, and 
remanded for additional development the veteran's claims for 
TDIU and for an initial compensable rating for residuals of a 
left knee ganglion cyst, status-post excision.

In September 2006, the RO issued a statement of the case to 
the veteran and his service representative on his TDIU claim.  
See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The 
veteran perfected a timely appeal with respect to his TDIU 
claim in October 2006.

Pursuant to a request from the veteran, this appeal must 
again be REMANDED to the RO/AMC for another Travel Board 
hearing.  VA will notify you if further action is required on 
your part.

REMAND

As noted in the Introduction, the veteran was afforded a 
Travel Board hearing in March 2005 before the undersigned 
Acting Veterans Law Judge.  However, when he perfected a 
timely appeal on his TDIU claim in October 2006, the veteran 
requested another Travel Board hearing.  He also stated that 
he wanted his Travel Board hearing to address both of the 
issues listed on the first page of this decision.  Given the 
expressed intent of the veteran, this case must be returned 
to the RO to arrange for a Travel Board hearing.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2006).

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
Travel Board hearing at the RO.  A copy of 
the notice letter sent to the veteran and 
his service representative concerning this 
hearing should be included in the claims 
file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  .  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


